DETAILED ACTION
Allowable Subject Matter
1.	Claims 1, 4-9, 11, and 14-18 are allowed.
	Soliz et al.  (US 10610098) teaches a system and method to automatically screen images from a plurality of fundus cameras for a plurality of retinal diseases. The system comprises stacked autoencoders, amplitude modulation-frequency modulation filters, and artificial neural networks. An embodiment of the present invention uses a multi-class classifier, such as a support vector machine (multi-class SVM) classifier, to determine a plurality of retinal pathologies.
Chakravorty et al. (US 20170112372) teaches a method includes obtaining an image of a retinal fundus. A plurality of features is extracted from the image of the retinal fundus. The plurality of features includes at least one feature based on anatomical domain knowledge of the retinal fundus and at least one response of a pre-trained deep convolutional neural network to at least a portion of the image of the retinal fundus. The retinal fundus is determined to belong to a left eye or a right eye, based on an analysis of the plurality of features. 
Wong et al. (US 20150125052) teaches a method is proposed for automatically analysing a retina image, to identify the presence of drusen which is indicative of age-related macular degeneration. The method proposes dividing a region of interest including the macula centre into patches, obtaining a local descriptor of each of the patches, reducing the dimensionality of the local descriptor by comparing the local descriptor to a tree-like clustering model and obtaining transformed data indicating the identity of the cluster.
The prior art of record fails to anticipate or render obvious the limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641